Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 1 of 25




                 Exhibit C
           Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 2 of 25

                                                                                                US010110033B1

(12) United States Patent                                                  (10) Patent No.: US 10 ,110 ,033 B1
     Hom et al.                                                            (45 ) Date of Patent:                                         Oct. 23 , 2018
(54 ) MULTI -BATTERY CHARGING STATION                                   (58 ) Field of Classification Search
      WHICH SELECTIVELY CONNECTS                                                 CPC ...... HO2J 7 /0014 ; HO2J 7 /0016 ; HO2J 7 / 0019 ;
      BATTERY SUB -MODULES TO A COMMON                                                      HO2J 7 / 0021; HO2J 7 /0026 ; HO2J 7 / 0091
       POWER BUS FOR CHARGING                                                    USPC ......................... 320 / 107 , 116 , 118 , 132 , 150
                                                                                 See application file for complete search history .
(71 ) Applicant: Kitty Hawk Corporation , Mountain
                  View , CA (US)                                        (56 )                     References Cited
(72 ) Inventors : Lewis Romeo Hom , Mountain View ,                                        U .S. PATENT DOCUMENTS
                  CA (US ); Brian Robert Viele , Crozet,                 2013/0015819 A1 * 1/2013 Nakashima ........... HO2J 770019
                  VA (US ); Scott Furman , Menlo Park ,                                                                            320 / 126
                    CA (US)                                              2017/0353042 A1 * 12 / 2017 Liu ...................... HO2J 7 /0026
(73 ) Assignee: Kitty Hawk Corporation , Mountain                       * cited by examiner
                    View , CA (US)                                      Primary Examiner — Edward Tso
( * ) Notice :      Subject to any disclaimer, the term of this         (74 ) Attorney, Agent, or Firm — Van Pelt, Yi & James
                    patent is extended or adjusted under 35             LLP
                    U . S .C . 154 (b ) by 0 days .                     (57 )                ABSTRACT
(21 ) Appl . No.: 15 /885 ,303                                          A metric is received for each battery sub-module in a
                                                                        plurality ofbattery sub -modules in order to obtain a plurality
(22 ) Filed : Jan . 31, 2018                                            of metrics associated with the plurality of battery sub
(51) Int. CI.
                                                                        modules . One or more battery sub -modules are selected
                                                                         from the plurality of battery sub -modules to electrically
      HOIM 10 / 44              ( 2006 .01)                             connect to a common power bus. The selected battery
      HOIM 10 / 46              ( 2006 .01 )                            sub -modules are configured so that the selected battery
       HO2J 7700                (2006 .01)                              sub -modules are electrically connected to the common
       H05K 7/ 20               (2006 .01)                              power bus. The selected battery sub -modules that are elec
(52) U . S . Ci.                                                        trically connected to the common power bus are charged .
      CPC ........ HO2J 770052 ( 2013 .01); H05K 7 / 20136
                                                ( 2013.01)                               22 Claims, 12 Drawing Sheets

                                                                                                              200

                                                                                                        Charger

                                                                                Control Connection
                                                                                        202
                                                          210
                                                   Battery System                 Control Bus
                          Common Positive Bus

                                                                                                           PConsietcvon CNoengactivoen
                                                                                       224
                                   214

                                212a 220a 2186 2126 220b                               222

                                      BMS                    BMS
                              Battery Sub            Battery Sub                   Charger               204
                               Module 1               Module N                     Interface



                                                       Common Negative Bus
                                                                  216
    Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 3 of 25



U.S. Paten
     atent          Oct. 23, 2018          Sheet 1 of 12        US 10 ,110 ,033 B1



                                     Start

               Receive , for each battery sub -module in a
               plurality of battery sub -modules, a metric in     100
             order to obtain a plurality ofmetrics associated
                with the plurality ofbattery sub -modules

                 Select, from the plurality of battery sub
             modules, one or more battery sub -modules tot 102
              electrically connect to a common power bus
                       using the plurality ofmetrics
                       Tainath



             Configure the selected battery sub -modules so
                that the selected battery sub -modules are        104
              electrically connected to the common power
                                     bus


             Charge the selected battery sub -modules that
               are electrically connected to the common         t 106
                                power bus

                                     End




                                    FIG . 1
Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 4 of 25


 atent             Oct. 23, 2018              Sheet 2 of 12               US 10 ,110 ,033 B1




                                                                               200

                                                                           Charger
                                                     Control Connection
                                                             202
                                   210
                             Battery System             Control Bus
 Common Positive Bus
         214

 2181 212a        220a 218b 212b              220b
                                                            224

                                                            222
                                                                             PCosnietcvon CNoengactivoen
             BMS                      BMS
    Battery Sub
     Module 1            w     Battery Sub
                                Module N
                                                        Charger
                                                        Interface     +

                         .




                                 Common Negative Bus
                                            216




                                         FIG . 2
     Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 5 of 25


U . S . Patent      Oct. 23, 2018    Sheet 3 of 12                    US 10 ,110,033 B1




                             300 302302       304304        312
                                                            312
                                                                            316
                                                                           316
     306 V Battery Sub      T1 SOC1       Vcell,max,1   ISM ,min ,1    Vcell,min,1
             Module 1

     308 V Battery Sub
             Module N       TN SOCNV con makin 1s .min. Voon minn           min




                                              D D B
                                              310           314            318

                                          Vcell,max     ISM ,min        Vcell,min




                                    FIG . 3
Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 6 of 25


 atent          Oct. 23, 2018          Sheet 4 of 12           US 10 , 110,033 B1


                                 Start )                        r 102
                                                   - 401
                     BSM being evaluated in                            Yes
                        fault condition ?

                                       No
                                                        400
                     Temperature , associated                          No
                    with BSM being evaluated ,
                    within temperature range ?


                                       Yes
                                                        402
No                  SOC , associated with BSM
                    being evaluated , exceeds
                         SOC threshold ?

                                   | Yes
                                     Yes               < 404
      Exclude battery sub -module being evaluated from the
     selected battery sub -modules such that the battery sub
     module being evaluated is electrically disconnected from
                      the common power bus
                                                         406      ??
                                                                  |



         Include battery sub -module being evaluated in the       ??



     selected battery sub -modules to be electrically connected
                    to the common power bus

                                 End


                                FIG . 4
     Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 7 of 25


U . S . Patent            Oct. 23, 2018       Sheet 5 of 12                   US 10, 110,033 B1




                                   Vcell,max reaches Vcc -CV
                      500                                                 502

            Constant Current                                      Constant Cell
          (Charging Current =                                           Voltage
                 f( ISM ,min ))                                ( Charging Current =
                                                                     f (V cell,max )


                                   Vcell,max reaches VcV -CC
                                                                    Timeout or
                                                                     reaches
                                              504                   Icharge -complete


                                    Completed Charging




                                           FIG . 5
     Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 8 of 25


U . S . Patent        Oct. 23, 2018       Sheet 6 of 12            US 10, 110,033 B1


                                                                         106
                                       Start

              Obtain a minimum sub -module current, wherein the
                minimum sub -module current is determined by s 600
              selecting a minimum from a plurality of sub -module
                       currents in the plurality ofmetrics

             Set a charging currentbased at least in part on the
      602 v minimum sub -module current, wherein the charging
             current is used to charge the selected battery sub
                                      modules

            Obtain a globalmaximum cell voltage, wherein the
      604 v globalmaximum cell voltage is determined by
            selecting a maximum from a plurality ofmaximum
                   cell voltages in the plurality ofmetrics

                                                             606

                            Vcell,max exceeds Vcc-cv ?                 No
                                           Yes
              Set the charging current based at least in part on the s 608
                          globalmaximum cell voltage


                                      ( End
                                        End )

                                      FIG . 6
Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 9 of 25


 atent            Oct. 23, 2018                  Sheet 7 of 12                 US 10 ,110 ,033 B1




                               700
                        Battery System

   702a 704a               702b                 704b                 708
                                                                                     706
       BMS                      BMS                     -




    Battery Sub
     Module 1
         .




       710a
                            Battery Sub
                             Module N


                                   710b
                                                        -




                                                        -




                                                        -




                                                        -




                                                        -
                                                             Charger
                                                             Interface
                                                                           w      Charger




                             wwwwwwwwwwwwwwww




                                                       www




                                           FIG . 7
Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 10 of 25


  atent                    Oct. 23, 2018                                                         Sheet 8 of 12                     US 10 ,110 ,033 B1


                                                 800
                                 Charger
                                                 802
                              Heating &
                           Cooling System
                            ( Including Fan )
                                     .


                                     .




                                                 .INF
                                                                           .




                                         .
                                         IIIII
                                                                           .




                                     .

                                                    *WW.HOTEL .ETUIEN IA
                                                                                804
                                                                           .


                                                                           .




                          806        .




                                     .
                                                                           .


                                                                           .




                                                                           .


                                                                           .
                                                                                                                         808


                                         I
                                                                       E
                                                                       I
                                                                       -
                                                                       1
                                                                       .

                                     .




              E



              .
                  -
                      1



                      1
                                 .
                                                                           .




                                                                           .




                                                                           .    .
                                                                                    E



                                                                                    .
                                                                                        I




                                                                                        I
                                                                                             .
                                                                                                                         Battery System
                                                                                                         .I I
              .
                                                                                .   .

                      1                                                                          .
              .                  .
                                                                           .    .
                                                                                                     E
                                                                                                     .

              .
                  .              .                                         .    .   .
                                     .                                                  I
                      1
                                                                                             .
                      1
              .                  .                                              .   .
                  .


              -                  .
                  .                                                        .    .   .

                      1




                                                                                        II
                                 .



              -   .              .                                              .   .

                                                                                             .
                  .              .                                         .    .                    .
                      1




                                                                                                                Is 816
              -
                  .




                                                                                                         II
                                                                                                 .
              .   .                                                                          .
                                                                                                     .



                                                                                             .
              .   .


              .                                                                                      .

                                                                                        1
              .
                  .                                                                                  .


              .
                  .                                                                          .
                                                                                        1
                                                                                        .
                                                                                        2
                      +


                      1                                                                              .
              .
                  .
                                                                                        .    .   .
              .   .


              .                                                                         .


              .
                  .



                  .


              .



              .
                  .



                  .
                                                                                             .   .




                                                                                                         I
                                                                                                                                          814
              .




                                812a 810b
                  .                                                                     .




   810a                                                                                                           812b
              .                                                                              .   .
                  .
                      1
              .                                                                                      .

                      1                                                                 .

              .
                  .
                                                                                             .
                                                                                             E
                                                                                                 .
                      1
          .   .
                  .




                          BMS                                                                                   BMS
      Battery Sub                                                               Battery Sub                                    Charger
                                                                           WW
       Module 1                                                                  Module N                                      Interface




                                                                                    FIG . 8
Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 11 of 25


     atent           Oct. 23, 2018                 Sheet 9 of 12                         US 10 , 110 ,033 B1




                                    Start                                         r 102
                                                      400

                      T , associated with                                No
                    BSM being evaluated ,
                       within T range ?
                                                                                                    900
                                                                  No          ,        T below T
                                          Yes                                           range ?
                                                    - 402                             Yes          902
No        –          SOC , associated with
                    BSM being evaluated ,                                         Turn on an internal
                       exceeds SOC                                            heating element that
                        threshold ?                                               corresponds to the
                                                                                  battery sub -module
                                                                                    being evaluated
                                          Yes               404
         Exclude battery sub -module being evaluated
         from the selected battery sub -modules such
        that the battery sub -module being evaluated is
          electrically disconnected from the common
                               power bus
                                                          406
        Include battery sub -module being evaluated in
            the selected battery sub -modules to be
         electrically connected to the common power
                                    bus
     WWWWWWWWWWWWWW MW *   *    W         WWWWWWWWWWWWWWW         . ..




                                    End


                                                FIG . 9
     Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 12 of 25


U . S . Patent               Oct . 23, 2018                Sheet 10 of 12                   US 10 ,110 ,033 B1



                                        Start                                             102
                                                               400
                               T , associated with                               No
                            BSM being evaluated ,
                               within T range ?
                                                                                                      1000
                                              Yes                                 Blow air over the battery
                                                                                     sub -module being
                                                                 402              evaluated , wherein the
                                                                                  blown air is heated or
     No                      SOC , associated with                                cooled depending upon
                            BSM being evaluated ,                                 the temperature and is
                               exceeds SOC                                        heated or cooled using
                                 threshold ?                                       an external heating or
                                                                                       cooling source

                                              Yes                  404
              Exclude battery sub -module being evaluated
              from the selected battery sub -modules such
             that the battery sub -module being evaluated is
               electrically disconnected from the common
                                power bus
                                                               - 406
             Include battery sub -module being evaluated in /
                 the selected battery sub -modules to be
              electrically connected to the common power
          wwwwwwwwwwwwwww
                                   bus
                            wwwwwwwwwwwwwwwwwwwww   wwwwwwwwwwwwwwwwwwwwwwww !




                                        End


                                                      FIG . 10
     Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 13 of 25


U . S . Patent           Oct. 23, 2018                  Sheet 11 of 12                       US 10, 110,033 B1




                 1100             1102                          1104
           Charge               Charge                  Charge & Update                     Charge
                         1+ 1                    i+ N                             i+ N + 1             Cycle


                                                 FIG . 11A




                 1150
      Charging                                      1160
       Current
                   20( 1152
                        Min). 1154         20 Min .       trest Min . Pulse Train
                                           (1156 )         (1162)            (1158 )
     he
                                                           - b - -- -- -- - - --- - - - -
                                                                                  - - - - - -


                                                                                                      ?? ??,
                                                                   21 ... 10                    g      ccv
                                                                                                     Charging

           Vcell,min =             Vcell min =
                                                                LHELE
            Vco,low                 Vco,high                                           Time/Condition
                                                      tpulse
                                                    Minutes
                                                 FIG . 11B
     Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 14 of 25


U . S . Patent        Oct. 23, 2018       Sheet 12 of 12              US 10, 110,033 B1




                                                                        106
                                        Start


                                                        1200

           Charge -only           Perform charge                Charge - and- update
                                   only process or
                                     charge - and
                                  update process ?


      Charge the selected battery sub 11202          Exercise the selected battery
      modules without exercising the                  sub -modules in a manner
      selected battery sub -modules in           associated with updating a health
         a manner associated with        1204     metric and charge the selected
          updating a health metric                     battery sub -modules

                                      ( End )




                                      FIG . 12
            Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 15 of 25


                                                    US 10 ,110 ,033 B1
       MULTI -BATTERY CHARGING STATION                               As used herein , the term “ processor ' refers to one or more
           WHICH SELECTIVELY CONNECTS                                devices, circuits , and/ or processing cores configured to
     BATTERY SUB -MODULES TO A COMMON                                process data , such as computer program instructions .
         POWER BUS FOR CHARGING                                        A detailed description of one ormore embodiments of the
                                                                  5 invention is provided below along with accompanying fig
           BACKGROUND OF THE INVENTION                               ures that illustrate the principles of the invention . The
                                                                     invention is described in connection with such embodi
  New types of aircrafts are being developed which rely              ments , but the invention is not limited to any embodiment.
solely upon battery power. In some cases , new types of               The scope of the invention is limited only by the claims and
support and /or maintenance systemsmust also be developed 10 the invention encompasses numerous alternatives , modifi
since existing support and/ or maintenance systems ( e . g ., cations and equivalents. Numerous specific details are set
designed for other products ) will not work with these new    forth in the following description in order to provide a
all - electric aircraft                                              thorough understanding of the invention . These details are
                                                                     provided for the purpose of example and the invention may
       BRIEF DESCRIPTION OF THE DRAWINGS                          15 be practiced according to the claims without some or all of
                                                                     these specific details . For the purpose of clarity, technical
   Various embodiments of the invention are disclosed in the         material that is known in the technical fields related to the
following detailed description and the accompanying draw              invention has not been described in detail so that the
ings.                                                      invention is not unnecessarily obscured .
  FIG . 1 is a flowchart illustrating an embodiment of a 20 Various embodiments of a charger which charges a battery
process to charge a battery system with battery sub -modules          system with a plurality ofbattery sub -modules on a common
on a common power bus.                                                power bus are described herein . In some embodiments, the
   FIG . 2 is a diagram illustrating an embodiment of a               charger works by receiving, for each battery sub -module in
charger and a battery system that is being charged .          a plurality of battery sub -modules , a metric in order to obtain
  FIG . 3 is a table illustrating an embodiment of metrics 25 a plurality ofmetrics associated with the plurality of battery
associated with a plurality of battery sub -modules.                 sub-modules. One or more battery sub -modules to electri
   FIG . 4 is flowchart illustrating an embodiment of a               cally connect to a common power bus using the plurality of
process to select battery sub -modules to electrically connect       metrics are selected from the plurality of battery sub
to a common power bus for charging.                                  modules . The selected battery sub -modules are configured
   FIG . 5 is a diagram illustrating an embodiment of a state 30 so that the selected battery sub-modules are electrically
machine associated with charging .                                    connected to the common power bus and then the selected
   FIG . 6 is a flowchart illustrating an embodiment of a            battery sub -modules that are electrically connected to the
process to set a charge -related setting using the plurality of       common power bus are charged .
metrics.                                                                FIG . 1 is a flowchart illustrating an embodiment of a
   FIG . 7 is a diagram illustrating an embodiment of heating 35 process to charge a battery system with battery sub -modules
coils in a battery system .                                          on a common power bus . In some embodiments, the process
   FIG . 8 is a diagram illustrating an embodiment of a               is performed by a charger which is external to the battery
charger with a heating and cooling system , including fans .         system . For example , the battery system may be used in an
  FIG . 9 is a flowchart illustrating an embodiment of a             all -electric aircraft and the aircraft is charged at charging
process to turn on an internal heating element as needed . 40 stations (e.g ., at home, at a workplace, at a hanger/airport ,
   FIG . 10 is a flowchart illustrating an embodiment of a            etc .).
process to blow hot or cold air as needed .                              At 100 , a metric is received for each battery sub -module
   FIG . 11A is a diagram illustrating an embodiment where            in a plurality of battery sub -modules in order to obtain a
health metrics are updated on a periodic basis.                       plurality of metrics associated with the plurality of battery
   FIG . 11B is a diagram illustrating an embodiment of a 45 sub -modules . For example , the metrics may include metrics
charge - and -update process .                               associated with battery health (e . g ., instantaneous internal
   FIG . 12 is a flowchart illustrating an embodiment of a            resistance , charge capacity , temperature , etc .) and /ormetrics
process to charge a battery system using either a charge - only      associated with a battery ' s state of charge ( e . g ., a percentage
process or a charge -and - update process .                          associated with the degree to which the battery is charged ,
                                                                  50 given that battery ' s storage capacity ) .
                  DETAILED DESCRIPTION                                   At 102 , one or more battery sub -modules to electrically
                                                                      connect to a common power bus are selected from the
   The invention can be implemented in numerous ways ,                plurality of battery sub -modules using the plurality ofmet
including as a process; an apparatus; a system ; a composi            rics . Some types of batteries may be damaged if they are
tion of matter; a computer program product embodied on a 55 charged under certain conditions and in some embodiments
computer readable storagemedium ; and /or a processor, such the metrics are used to exclude such batteries from charging
as a processor configured to execute instructions stored on so as not to damage them . Some examples of this are
and / or provided by a memory coupled to the processor . In   described in more detail below . In some embodiments , the
this specification , these implementations, or any other form battery sub -modules are selected to minimize a charging
that the invention may take, may be referred to as tech - 60 time ( e . g ., the amount of time required to charge a particular
niques . In general, the order of the steps of disclosed              set of selected battery sub -modules ) and the metrics are
processes may be altered within the scope of the invention .          examined to select a set of battery sub -modules which will
Unless stated otherwise , a component such as a processor or          collectively charge quickly .
a memory described as being configured to perform a task                At 104 , the selected battery sub -modules are configured
may be implemented as a general component that is tem - 65 so that the selected battery sub -modules are electrically
porarily configured to perform the task at a given time or a          connected to the common power bus . For example , a diode
specific component that is manufactured to perform the task .         (or, more generally , any electrical switch ) may be used to
           Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 16 of 25


                                                     US 10 ,110 ,033 B1
selectively connect or disconnect each battery sub -module            FIG . 2 is a diagram illustrating an embodiment of a
individually (e . g ., independently of the other battery sub       charger and a battery system that is being charged . In the
modules ) to a shared or common power bus .                         example shown, the charger (200 ) is physically and electri
   In some embodiments , the battery system is used in an           cally connected to the battery system (210 ) in a removably
all- electric aircraft . To have redundancy in the system (e .g., 5 coupled manner. Generally speaking, there are two types of
so the aircraft will not crash ), in some embodiments, the
battery system includesmultiple battery sub -modules which connections
                                                                    system   ( 210  )
                                                                                      between the charger (200 ) and the battery
                                                                                      : a control connection ( 202 ) and connections
are connected in parallel to a shared or common power bus
which supplies power to the electronics (e . g ., at a relatively nection 206 ). ., positive connection 204 and negative con
                                                                    for power    ( i. e
low voltage, such as on the order of 5V ) and lift fans ( e.g., 10 In some embodiments, the battery system is used in an
at a relatively high voltage , such as on the order of 700V ) .
 The diodes or switches which are configured at step 104 anaircraft         . Redundancy is an important design consideration in
                                                                        aircraft and to that end the battery system includes
( e . g ., during charging ) are the step diodes or switches which
may be changed (e . g ., when the aircraft is flying ) to elec multiple , independent battery sub -modules (212a and 212b ).
trically disconnect a failing battery sub -module from the 15 In some embodiments, each battery sub -module is defined
common power bus in order to keep the aircraft airborne             by a container or “ can ” . For safety, if one of the battery
and/ or prevent further damage to the power system .                sub -modules were to fail while the aircraft was in flight, that
   At 106 , the selected battery sub -modules that are electri sub -module could be electrically disconnected from the
cally connected to the common power bus are charged . As       common power bus (i.e ., common positive bus 214 and
will be described in more detail below , in some embodi- 20 common negative bus 216 ) which would permit the working
ments , charging settings associated with step 106 are battery sub -modules to power the aircraftwhile (electrically )
selected and /or configured based on the metrics received at isolating the failing battery sub -modules (e .g., to prevent
step 100 . For example , the charging current and/ or charging      further damage ).
voltage output by the charger onto the common power bus                To electrically connect or disconnect each battery sub
may be set to values which are selected to prevent damage 25 module from the common power bus, each battery sub
to the battery sub -modules being charged .                         module includes a diode (218a and 218b ) which may be
   In some embodiments, charging at step 106 includes using         turned on or off as desired . Although a diode is shown here ,
a constant current, constant cell voltage (CC , CCV ) charging      any (e. g., electrical) switch may be used to connect or
technique or process. CC , CCV charging is attractive               disconnect a battery sub -module from the common power
because it maximizes capacity while minimizing cell deg - 30 bus.
radation ( e . g ., where a battery system includes multiple           Each battery sub -module also includes a battery manage
battery sub -modules and each battery sub -module includesment system ( 220a and 220b ) which estimates and/ or col
multiple cells ). An example CC , CCV charging process is lects a variety of metrics about the corresponding battery
described in more detail below .                          sub -module . The metrics are sent from the battery sub
   In some embodiments , charging at step 106 includes 35 modules (212a and 212b ) to the charger interface (222 ) via
balancing. Due to differences in rates at which battery    a control bus (224 ) that is separate from the common power
sub -modules are charged up ( e . g ., two battery sub -modules     bus (made up of common positive bus 214 and common
have slightly different instantaneous internal resistances          negative bus 216 ). Some examples of the collected metrics
which cause them to charge at difference rates ) and different are described in more detail below . In various embodiments,
beginning states of charge levels at the start of charging 40 the battery management systems (220a and 220b ) continu
(e .g ., one of the battery sub -modules was decoupled from    ously or periodically push metrics up to the charger interface
the common power bus during flight and therefore has a              (222 ).
higher state of charge level than another battery sub -module         Within the battery system , the charger interface (222 ) is
which did remain coupled to the common power bus and did     the module that the charger ( e . g ., directly ) connects to and
supply power during flight ), one battery sub -module may 45 communicates with . In turn , the charger interface uploads
have cell( s ) which are approaching a target maximum cell   information from the rest of the battery system to the charger
voltage (V ceil.target) while the cells in another battery sub      ( e. g.,metrics from battery management system (BMS) 220a
module still need to be charged . During balancing, a selected      and 2206 ) and configures the diodes ( 218a and 218b ) in
battery sub -module ( e . g., the battery sub -module with the response to the instructions from the charger 200 . To put it
highest state of charge which is approaching the target 50 another way , in this example , the charger ( 200 ) is the master
maximum cell voltage ) is discharged ( e. g ., either by dissi- and the charger interface ( 222 ) is the slave . Naturally , some
pating charge across a resistor or by passing it to another         other embodiments may be configured differently (e .g ., the
battery sub -module ( i. e., charge shuttling ) while the rest of   charger offloads some control and/ or decision making about
the battery sub -modules continue to charge).                      charging to the charger interface ).
   The process of FIG . 1 may be repeatedly and/ or continu - 55      Referring back to FIG . 1, charger 200 is one example of
ously performed if desired so that the battery sub -modules a device or component which performs the process of FIG .
which are being charged change over time. For example, the 1 . For example , at step 100 in FIG . 1, charger 200 receives
process of FIG . 1 may be performed a first time when the metrics which are estimated and /or collected by the battery
battery system and charger are first coupled together in order management systems ( 220a and 220b ) and which are related
to select and charge an initial set of battery sub -modules. As 60 to the corresponding battery sub -modules. These metrics are
 charging occurs, the process is continuously and /or repeat- uploaded to the charger via the charger interface (222).
edly performed to update the selected set of battery sub - Using these metrics , the charger at step 102 then selects
modules being charged (e.g ., if /as needed ) based on real which battery sub -modules ( e. g., 212a and / or 212b ) to
time and / or updated metrics .                                    connect to the common power bus (e .g ., common positive
   It may be helpful to illustrate the process of FIG . 1 using 65 bus 214 and common negative bus 216 ) and configures the
 an exemplary charger and exemplary battery system . The diodes (218a and 218b ) accordingly. The charger then
 following figure shows one such example .                         charges the connected battery sub -modules by sending
          Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 17 of 25


                                                     US 10, 110 ,033 B1
charge down positive connection 204 and negative connec -               the minimum sub -module current is used to configure a
tion 206 which in turn drives common positive bus 214 and               setting and/or parameter associated with charging the battery
common negative bus 216 .                                               system .
   The following figure describes some examples ofmetrics                  The metrics in column 316 are the minimum cell voltages
and how the exemplary metricsmay be used to select which 5 for each of the battery sub-modules. As with the maximum
battery sub -modules to connect to the common power bus. cell voltages, these voltage are at the cell level and represent
   FIG . 3 is a table illustrating an embodiment of metrics             the minimum voltage of a cell within a particular battery
associated with a plurality of battery sub -modules. These              sub -module . From these minimum cell voltages for each of
metrics are some examples ofmetrics which are received at               the battery sub -modules ( 316 ), a global minimum cell volt
step 100 in FIG . 1 and are used to select which battery " age (318 ) is obtained by selecting the minimum . As will be
sub -modules to connect to the common power bus at step                 described in more detail below , in some embodiments , the
102 in FIG . 1 .                                                        global minimum cell voltage (318 ) is used during a charge
  Each row in the table contains metrics for a particular               and -update process.
battery sub -module . For example , in FIG . 2 , battery man - 16 In this example , the battery sub -modules can be damaged
agement system 220a may estimate and/ or collect metrics         if they are charged under certain conditions . For example ,
for the first battery sub -module (212a ), battery management           with regard to temperature, a battery sub -module can be
system 220b may estimate and /or collect metrics for the nth damaged if it is charged while thatbattery sub -module is too
battery sub -module ( 212b ), etc. The metrics in the table hot or too cold . As such , the temperature of each battery
include temperature (T ;) in column 300 , state of charge 20 sub -module (e. g., in column 300 ) is compared against a
(SOC ) in column 302 (e.g ., a percentage ), maximum cell range of (e. g., acceptable charging ) temperatures and a given
voltage (V cell.max.i) in column 304, and minimum (battery ) battery sub -module is not connected to the common power
sub -module current (ISM min .i) in column 312 for each bat -           bus ( e . g., for charging) unless its temperature is within the
tery sub -module in the system . These metrics are dynamic              range (e . g ., between 0° C . and 60° C . ). It is noted that this
values and are updated continuously and / or periodically to 25 temperature check is a necessary but not sufficient condition
reflect current values ( e .g ., a battery management system            to be selected for charging. For example , a given battery
may be configured to continuously and / or periodically out-            sub -module may pass the temperature check but may not be
put updated metrics for its battery sub -module ).                      selected for charging because some other metric associated
   The maximum cell voltages ( V cellmori) in column 304          with that battery sub -module failed an associated test .
relate to voltages at the cell level for each of the respective 30 A battery sub -module can also be damaged if it is over
battery sub -modules . In this example , each battery sub -       charged . To prevent this, the state of charge (e . g ., which is
module ( e. g., 212a and 212b in FIG . 2 ) contains multiple            a percentage between 0 % and 100 % associated with the
cells (not shown in FIG . 2 ) where each cell can have a                degree to which the battery sub -module is charged ) for each
different voltage. The maximum cell voltage for a given                 battery sub -module is compared against a threshold . For
battery sub -module ( V cell.maxi) is the ( e . g ., measured ) volt- 35 example , if a particular battery sub -module exceeds some
age of the cell with the maximum voltage in that battery                charge threshold ( e . g ., 100 % ), that battery sub -module will
sub -module . For example , V cell.max,i is the maximum cell            not be connected to the common power bus for charging.
voltage in the first battery sub -module ( see row 306 ) .                 These examples are described below more formally and /
Vollmory is the maximum cell voltage in the Nh battery                  or generally in a flowchart.
sub -module (see row 308 ), etc .                                  40      FIG . 4 is flowchart illustrating an embodiment of a
     From all of the maximum cell voltages in column 304 , a            process to select battery sub -modules to electrically connect
( e . g., global) maximum cell voltage (Vellmar ) is obtained           to a common power bus for charging. In some embodiments ,
(310 ) by selecting the maximum value from that column                  the process of FIG . 4 is used at step 102 in FIG . 1 . In this
(i.e., V cell,max =max (V cell,max ,i) across all i). As will be        example , the plurality ofmetrics include a temperature and
described in more detail below , themaximum cell voltage is 45 a state of charge ( e . g ., for each battery sub -module in the
used to configure a setting and /or parameter associated with           plurality of battery sub -modules ). For simplicity , the process
charging the battery system .                                           of FIG . 4 describes exemplary checks performed on a single
   The sub -module currents (Ism ) in column 312 relate to battery sub -module to prevent damage during charging; this
the currents which pass through the battery sub -module . process may be repeated on each battery sub -module .
Since these metrics relate to and /or are measured doing 50 At 401 , it is determined whether the battery sub -module
charging, the values in this column are all negative . (In  (BSM ) being evaluated is in a fault condition . Generally
contrast, during flight, these currents would have positive             speaking , a fault condition is a safety check to ensure none
values since the battery sub -modules would be supplying                of the battery sub -modules will be damaged and / or cause
power to the lift fans .) The values in this column are the             damage if charged . For example , if a battery sub -module
( e . g ., measured ) currents being input by a particular battery 55 was completely discharged to OV and remained discharged
sub -module . For example , as FIG . 2 shows, since the battery         for a relatively long period of time ( e . g ., a week ) it would be
sub -modules are connected in parallel , the charger outputs            dangerous to charge ( e. g ., even though temperature and/ or
some total charge , of which the first battery sub -module               voltage checks may be satisfied ) because the battery sub
inputs ISM ( see row 306 ), the Nth battery sub -module inputs          module could have degraded during that time. In some
Ism ,n (see row 308 ), etc .                                       60 embodiments , a built- in battery management system checks
  From these (e.g., measured ) sub -module currents in col              for fault conditions and reports if the battery sub -module
umn 312 , a minimum sub -module current (i.e., ISM ,min (314 ))         was in such a state .
is obtained by selecting the minimum value (i.e .,                         If the battery sub -module is determined to be in a fault
ISM .min =min ( Ism .i) across all i). Note that since the values in condition at 401, then battery sub -module being evaluated is
column 312 are all negative (since they are measured during 65 excluded from the selected battery sub-modules such that
charging), this corresponds to selecting the current with the the battery sub -module being evaluated is electrically dis
largest magnitude. As will be described in more detail below , connected from the common power bus at 404.
               Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 18 of 25


                                                      US 10 ,110 ,033 B1
   If the battery sub -module is determined to notbe in a fault        total) charging current output by the charger at index k , Ik - 1
condition at 401, then at 400 , it is determined whether a             is the ( e.g., total) charging current output by the charger at
temperature , associated with a battery sub -module (BSM )             index k - 1 , and k , is a control constant (e . g ., k = 1 ). Note that
being evaluated , is within a temperature range . As described         there is no error (i.e., the system is operating perfectly ) when
above , the temperature range may describe temperatures at 5 ICC = ISM min ( that is , when all of the battery sub -modules are
which it is acceptable to charge a corresponding battery               receiving a charging current of at least Icc ). In some
sub -module ; some example ranges and /or values are                   embodiments , the value of Icc is a configurable setting in
described above.                                                       charger 200 . In some embodiments , the value of Icc is user
   If it is determined that the temperature is within the              specified (e . g ., a user can override a default setting if there
temperature range at step 400 , then at 402 it is determined 10 is a queue for the charger ).
whether a state of charge (SOC ), associated with the battery            Since Ice and k , are constant or fixed values, a more
sub -module (BSM ) being evaluated , exceeds a state of                generalway of expressing Equation ( 1 ) and (2 ) is to say that
charge threshold .                                               the charging current output by the charger (e. g., 200 in FIG .
  If it is determined that the temperature is outside of the 2 ) is a function of the metric ISM ,min during this mode (500 ).
temperature range at 400 or if it is determined that the state 15 Once the maximum cell voltage ( i. e., Vollmor ) reaches a
of charge exceeds the state of charge threshold at 402, the threshold for switching from the constant current state to the
battery sub -module being evaluated is excluded from the               constant cell voltage state (i. e ., Vav .cc), the charger
selected battery sub -modules such that the battery sub -              switches from state 500 to constant cell voltage state 502 . In
module being evaluated is electrically disconnected from the           one example , Vcv.cc = 4 .25V . As described above, a battery
common power bus at 404. For example , ifT, in column 300 20 sub -module may become damaged if it is charged too much .
of FIG . 3 was outside of some acceptable temperature range ,          To prevent this , when the maximum cell voltage ( i.e .,
or if SOC , in column 302 of FIG . 3 exceeded some state of            Veell mar ) gets to Vcv . cc , the charger will switch to charging
charge threshold , then the first battery sub -module (e.g .,          in this mode to prevent damage . In this state 502, the charger
212a in FIG . 2 ) would not be electrically connected to the           sets its charging current to a value thatmaintains V cell.max at
common power bus (e .g ., diode 218a would be configured 25 a target maximum cell voltage (i.e ., Vcell target). In one
so that battery sub -module 212a is not connected to common            example , Vcell target= 4 . 40V. Since V cellmor is being main
positive bus 214 ).                                                    tained at some desired cell voltage (e . g ., as opposed to the
   If it is determined that the state of charge does not exceed voltage across the battery sub -modules), this state is referred
the state of charge threshold at 402 , the battery sub -module  to as the constant cell voltage state .
being evaluated is included in the selected battery sub - 30 More formally , the charger sets its charging current at
modules to be electrically connected to the common power               index k to be:
bus at 406 . In this example , only a temperature check and a
state of charge check are performed . In some other embodi                    Verror= Vcell,target- cell,max
ments, there are additional checks which the battery sub
module being evaluated would need to pass before being 35                     1x= 1k -1 -ky- Verror
included at step 406 . Note , for example, that step 406 has a         where Verror is the ( e. g., cell-level) voltage error, V celltarget
dashed outline to indicate that step 406 might not be                  is the target maximum cell voltage ( e. g., which may be user
performed in other embodiments and /or under some condi-               specified or obtained from a register ), VC011  mor is the maxi
                                                                                                                 cell .ma
tions.                                                                mum cell voltage ( see metric 310 in FIG . 3 ), It is the
   The process of FIG . 4 may be performed continuously 40 charging current (e .g., output by the charger) at index k , Ik - 1
and / or periodically during charging . For example , the pro -        is the charging current (e .g., output by the charger) at index
cess may be used to select an initial set of battery sub -             k - 1 , and ky is a control constant (e . g ., kv = 50 A / V ). Gen
modules to connect at the beginning of charging . Then ,               erally speaking, the charger voltage is a function of V cell.max
during charging, the process is performed again in case the            since V celi,target and kv are constant or fixed values.
temperature and /or state of charge of a battery sub -module 45 If, while in state 502 , a timeout is reached ( e .g ., the
reaches a dangerous level where charging could damage that     charging time exceeds tmar , which in one example is 18000
battery sub-module.                                                    seconds ) or the charging current output by the charger drops
  As described above , in some embodiments, metrics are          to a current level at which charging is considered complete
used to configure a setting or parameter associated with         (e . g ., I= Icharge-complete where in one example ,
charging . The following figures describe an example of this. 50 Icharge- complete = - 0 .05 A ). The latter check may be to stop
  FIG . 5 is a diagram illustrating an embodiment of a state     charging when the charging current slows to a trickle . The
machine associated with charging. In this example , the                charging process then goes into completed charging state
charging process begins in constant current state 500 where            (504 ) where the charger stops charging the battery system
the charger (e .g ., 200 in FIG . 2 ) attempts to maintain a           (i. e., outputs a charging current of 0 A ).
constant charging current of Icc ( e . g., sometimes referred to 55 Returning briefly to FIG . 1 , for context, constant current
as the maximum charging current ) to each of the battery           state 500 and constant cell voltage state 502 may coincide
sub -modules (e .g ., 212a and 212b in FIG . 2 ). More specifi -       with step 106 in FIG . 1 , where themetrics described above
cally , the charging current (I) at index k is set in this example are used to set the charger (output) current (see state 500 ) or
using the equations:                                                   the charger ( output) voltage ( see state 502) during charging
                                                                (1)
                                                                    60 at step 106 in FIG . 1 . The following figure describes this
        Terror = Icc - Ism min                                         example more formally and /or generally .
                                                                          Alternatively, when in state 502 , the charger can return to
         Ik = Ik -1 -kilerror                                          state 500 if V cell.max reaches Vcv .cc . In this example ,
where Terror is the current error, Icc is the value of the Vcv -cc is strictly lower than Vcc -cv . This establishes hys
constant charging current which the charger attempts to 65 teresis between state 500 and state 502 so that the charger
provide to each battery sub -module , ISM min is the minimum           does not rapidly oscillating between the two states . It is
sub -module current ( see ISM min 314 in FIG . 3 ), Ik is the ( e.g ., noted that V cell,max is typically expected to increase so a state
          Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 19 of 25


                                                      US 10 ,110 ,033 B1
                                                                                                      10
change from state 502 back to state 500 is atypical (e.g .,           described above). Any battery sub -modules which are too
assuming everything is functioning normally ).                        cold for charging may be heated by turning on the corre
   FIG . 6 is a flowchart illustrating an embodiment of a             sponding heating coil (710a and 710b ). The heating coils in
process to set a charge -related setting using the plurality of       this example are independently controllable so that ( if
metrics . In some embodiments , the process of FIG . 6 is used 5 desired ) only certain heating coils are turned on . Charger
during step 106 in FIG . 1. In some embodiments , the process          706 decides which heating coils to turn on (if any ) and so
is performed by charger 200 in FIG . 2 .                               instructs the charger interface 708 which in turn turns on the
   At 600 , a minimum sub -module current is obtained ,                specified heating coils (if any ) . Similarly, the temperatures
wherein the minimum sub -module current is determined by    of the battery sub -modules are monitored by the battery
selecting a minimum from a plurality of sub -module cur- 10 management systems and a heating coil can be turned off
rents in the plurality of metrics . For example, in FIG . 3 ,         when its corresponding battery sub-module is sufficiently
sub-module currents are reported for each of the battery              warm .
sub -modules ( see column 312 ). Minimum sub -module cur                  In some embodiments, there is an external heating or
rent 314 is obtained by selecting the minimum value from               cooling source . The following figure shows an example
the metrics in column 312.                                          15 where the charger includes a heating and cooling system
  At 602, a charging current is set based at least in part on          which enables hot or cold air to be blown across the battery
the minimum sub -module current, wherein the charging                  sub -modules.
current is used to charge the selected battery sub -modules. In          FIG . 8 is a diagram illustrating an embodiment of a
the example of FIG . 5 , the system would be in state 500          charger with a heating and cooling system , including fans . In
where the charging current (e . g ., Ik at index or time k ) is 20 this example, the charger ( 800 ) includes a heating and
based on ISM .min (see Equations 1 and 2 above ). In FIG . 2 ,         cooling system (802 ). The charger has a hose (804 ) which is
this amount or level of charging current would be output by            coupled to a port (806 ) in the battery system (808 ) which in
charger 200 .                                                          turn is connected to air ducts (816 ) with outlets at the battery
   At 604 , a global maximum cell voltage is obtained ,                sub -modules (810a and 810b ) . This allows hot or cold air
wherein the global maximum cell voltage is determined by 25 from the heating and cooling system (which has at least one
selecting a maximum from a plurality of maximum cell                   fan ) to blow over the battery sub -modules . If the battery
voltages in the plurality of metrics . Vcellmox (310 ) in FIG . 3      sub -modules are too hot, then cold air can be blown over
shows one example of a global maximum where V cell max                 them . If the battery sub -modules are too cold , then hot air
(310 ) is obtained by selecting the maximum from V cell.mari can be blown over them . As described above , the tempera
from column 304 .                                           30 ture of each battery sub -module is continuously or periodi
   At 606 , it is determined if the global maximum cell        cally monitored by the battery management systems (812a
voltage (Vcell,max ) exceeds a voltage threshold (VCC - CY ). As      and 812b ) which upload their temperatures to the charger
described above , this is an indication that the cells in the          ( 800 ) via the charger interface (814 ) . When a battery sub
sub -modules are approaching levels where they could                  module' s temperature reaches an acceptable temperature
become damaged due to overcharging and a different charg - 35 range , the hot or cold air piped to that battery sub -module is
ing strategy is now called for (e . g ., a constant cell voltage       stopped .
charging mode ).                                                         For simplicity , only a single hose ( 804), port (806 ), and
   If so , at 608 , the charging current is set based at least in      duct (810 ) are shown in this example . In some embodiments,
part on the global maximum cell voltage. For example, in               there are multiple hoses , ports, and/or ducts so that each
FIG . 5 , this corresponds to switching to constant cell voltage 40 battery sub -module can , independent of the other battery
state 502 from constant current state 500 ; Equations 3 and 4       sub -modules, have hot air, cold air , or no air blown over it.
describe how the charging current is determined (at least for             The following figures describe these examples more for
that example ) .                                                      mally and /or generally in flowcharts .
   If the global maximum cell voltage (V ceil.max ) does not              FIG . 9 is a flowchart illustrating an embodiment of a
exceed the voltage threshold (Vaccy ) at 606 , the charging 45 process to turn on an internal heating element as needed .
current continues to be set based at least in part on the      FIG . 9 is similar to FIG . 4 and for convenience the same
minimum sub -module current at step 602 .                              reference numbers are used to show related steps. In some
   Returning briefly to FIG . 4 , in that example , a battery          embodiments , the process of FIG . 9 is used at step 102 in
sub -module is disconnected from the common power bus                  FIG . 2 .
(and thus preventing charging of that battery sub -module ) if 50 At 400 , it is determined whether a temperature , associated
that battery sub -module was too hot or too cold . The with a battery sub -module (BSM ) being evaluated , is within
following figures show some examples of components and           a temperature range .
or techniques to heat or cool (e . g ., selected ) battery sub -    If it is determined that the temperature is within the
modules so that they can be charged .                            temperature range at step 400 , then at 402 it is determined
   FIG . 7 is a diagram illustrating an embodiment of heating 55 whether a state of charge (SOC ), associated with the battery
coils in a battery system . For clarity , some components              sub -module (BSM ) being evaluated , exceeds a state of
which are not related to heating are not shown here ( e.g ., the       charge threshold .
diodes in each of the battery sub-modules are not shown, nor              If it is determined that the temperature is outside of the
is the common power bus). In this example , the battery                temperature range at step 400 , it is determined at 900 if the
system (700 ) includes a plurality of battery sub -modules 60 temperature is below the temperature range ( e . g ., the battery
( 702a and 702b ), each of which includes a battery manage -           sub -module is too cold ) . If so , an internal heating element
ment system ( 704a and 704b ) which (among other things                that corresponds to the battery sub -module being evaluated
reports the temperature of the corresponding battery sub               is turned on at 902 . For example, if battery sub -module 702a
module. The temperatures are passed to the charger (706 ) via      in FIG . 7 is too cold to be charged safely , then heating coil
the charger interface (708 ).                                   65 710a is turned on . When the temperature reaches the ( ac
   If the temperature of a battery sub -module is too low , the    ceptable ) temperature range , that battery sub -module can be
charger will not charge that battery sub -module (e.g ., as electrically connected to the power bus and charged .
           Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 20 of 25


                                                        US 10 ,110 ,033 B1
                             11                                                                    12
   After turning on the internal heating element at 902 or if           ated with the charging of a battery sub -module ; some cycles
the temperature is not below the temperature range at 900 ,             are charging-only cycles and other cycles are charge -and
the battery sub -module being evaluated is excluded from the            update cycles .
selected battery sub -modules such that the battery sub -                 Atthe ith cycle ( 1100 ), a charge - only process is performed
module being evaluated is electrically disconnected from the 5 where the battery system is charged but the health metrics
common power bus at 404 .                                       (e . g ., associated with the battery sub -modules ) are not
   If it is determined that the state of charge does not exceed updated     . At the next cycle (1102 ), a charge -only process is
                                                                again performed where the battery system is charged but the
the state of charge threshold at 402 , the battery sub -module health
being evaluated is included in the selected battery sub 10 cycles metrics  ( 1100
                                                                                      are not updated . During these charge - only
                                                                                    and  1102 ), the charging process described in
modules to be electrically connected to the common power FIG . 5 and Equations                1 - 4 is used .
bus at 406 . As described above, there may be other checks
performed and step 406 may not necessarily be performed in the charger charges the until
                                                                     This   pattern  continues          the (i+ N ) th cycle (1104 ) when
                                                                                                   battery system and exercises or
some cases .
   FIG . 10 is a flowchart illustrating an embodiment
                                                   ment    of aa 1515 otherwise
                                                           of         permits   or
                                                                                    stimulates the battery system in a manner that
                                                                                     is otherwise  conducive   to updating the health
process to blow hot or cold air as needed . FIG . 10 is similar metrics
                                                                      metrics . InIn other
                                                                              .      other words
                                                                                           words , health metrics
                                                                                                   health metrics are
                                                                                                                   are updated with a
to FIG . 4 and for convenience the same reference numbers             frequency of once everý N charging cycles .
are used to show related steps. In some embodiments , the                 Alternatively , instead ofupdating the health metrics of the
process of FIG . 10 is used at step 102 in FIG . 2 .              various battery sub -modules on a periodic ( e. g ., fixed ) basis,
   At 400 , it is determined whether a temperature, associated 20 in some embodiments the health metrics are updated when
with a battery sub -module (BSM ) being evaluated , is within           some state or condition is met. For example , if a battery
a temperature range .                                                   sub -module was recently in a fault condition (e.g., a battery
   If it is determined that the temperature is within the               sub -module is suspected to be damaged and its health
temperature range at step 400, then at 402 it is determined metric , which presumably was generated before the damage ,
whether a state of charge (SOC ), associated with the battery 25 is therefore out -of-date ) or a battery sub -module was just
sub -module (BSM ) being evaluated , exceeds a state of replaced ( e .g ., so there is no health metric ), it may be
charge threshold .                                               desirable to perform an update right away instead ofwaiting
   If it is determined that the temperature is outside of the for the next periodic update in order to ascertain the cell
temperature range at step 400 , air is blown over the battery 30 health .
                                                                    Returning briefly to FIG . 2 , in some embodiments , the
sub -module being evaluated , wherein the blown air is heated 30        charger (200) communicates with the charger interface ( 222 )
or cooled depending upon the temperature and is heated or               as needed to let the charger interface know if a charge -only
cooled using an external heating or cooling source at 1000.             cycle is being performed or if a charge - and -update cycle is
See, for example, FIG . 8 where the charger has a heating and being performed . Similarly, the charger may communicate
cooling system with a fan (802 ) and through hose
                                              1ose ((004
                                                     804 )),, Port
                                                              port 35 with a charger interface if/when needed to indicate when
( 806 ), and duct (810 ), hot or cold air is blown over the certain stages have been achieved and the battery manage
battery sub -modules . In some other embodiments , there are ment systems should perform certain operations (e .g., when
separate or independent hoses , ports, and / or ducts so that to update state of charge, update CO, etc .).
each battery sub -module can independently have hot, cold ,          The following figure describes an example of a charge
or no air blown over it .                                      40 and update process which is used during cycle 1104 .
   After blowing air over the battery sub -module being             FIG . 11B is a diagram illustrating an embodiment of a
evaluated at 1000 , the battery sub -module being evaluated is    charge - and - update process . In this example , the x - axis cor
excluded from the selected battery sub-modules such that                responds to a time or condition and the y -axis corresponds
the battery sub -module being evaluated is electrically dis             to charging current ( e. g ., output by charger 200 in FIG . 2 ).
connected from the common power bus at 404 .                    45 In some embodiments, the charge -and -update process
   If it is determined that the state of charge does not exceed    shown here is used during charge-and - update cycle 1104 in
the state of charge threshold at 402 , the battery sub -module     FIG . 11A . As described above , such a charge- and -update
being evaluated is included in the selected battery sub -               process may be performed on a periodic basis or when
modules to be electrically connected to the common power                certain conditions are met ( e. g ., if V12 mor drops below
bus at 406 . As described above, there may be other checks 50 VSOH init).
performed and step 406 may notnecessarily be performed in            The process begins at 1150 by outputting a charging
some cases.                                                       current of I, which is the current output by a ( e . g ., single )
   Returning briefly to FIG . 2, the battery sub -modules battery sub -module at 1 C . In one example , lic = 14.7 A . The
shown there wear out over time. To ensure that a battery charging current is held at this level until V cell,min = V Co ,low
sub -module does not fail at a critical time ( e . g ., during 55 where V cell min is the global minimum cell voltage ( see , e . g .,
flight), the battery management systems in some embodi metric 318 in FIG . 3) and V Colow is the threshold for the first
ments estimate or otherwise monitor one or more health state of charge (e.g ., a percentage ) measurement point. For
metrics ( e . g ., related to the health and /or wear on a particular   example , Vrolow = 3 .75V .
battery sub -module ). In some embodiments , to update a         Once the Vco. low threshold is reached , the process waits
battery health metric, the charger has to charge (or, more 60 for 20 minutes ( 1152), during which time the charging
generally , stimulate ) the battery sub -modules in a particular        current drops to 0 A and the state of charge is measured for
manner so that the battery management systems can measure               a first time. The 20 minute mark is an arbitrary and/or
or otherwise estimate battery health metric (s ). The following         exemplary time to ascertain a cell' s open circuit voltage. The
 figures show an example of this                               cell' s measured circuit voltage has a capacitance -like effect
    FIG . 11A is a diagram illustrating an embodiment where 65 where it continues to fluctuate long after current stimulus
health metrics are updated on a periodic basis. In this has disappeared . In this example , it takes approximately 20
 example , the axis shows the cycle or index number associ- minutes until the cell voltage is considered to be in a relaxed
           Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 21 of 25


                                                       US 10 ,110 ,033 B1
                              13                                                                          14
state such that the cell's measured voltage can be expected                (e.g ., VSOH init). For example, V cell.mar is one of the metrics
to correspond to its open circuit voltage .                                in FIG . 3 ( see metric 310 ). In some embodiments , the
   Technically, the state of charge is calculated based off of             decision at step 1200 takes into account user input (e.g., so
the open circuit voltage , which is the quantity actually being            that someone can override a slower charging process in
measured here .                                                       5 favor of a faster charging process if there is a queue of
   Then , the process sets the charging current to lic ( 1154 ).           vehicles at the charger waiting to be charged ).
The charging current is held at that level until V cell min =                If it is decided at step 1200 to perform the charge -only
Vco high where Vcojow is the threshold for the second state                process , then at 1202 the selected battery sub -modules are
of charge measurement point. For example , Vcohion = 4 . 1V .              charged without exercising the selected battery sub -modules
  Once the Vco high threshold is reached , the process again 10 in a manner associated with ( e . g ., conducive to ) updating a
waits for 20 minutes ( 1156 ), during which time the charging health metric . The process described in FIG . 5 and Equations
current drops to 0 A and the state of charge is measured for 1-4 describe one such example .
a second time.                                                      If it is decided at step 1200 to perform the charge -and
   The process then performs a pulse train ( 1158 ) which        update process, then at 1204 the selected battery sub
includes 10 pulses. Each pulse has a sequence or pattern 15 modules are exercised in a manner associated with ( e. g.,
where the charging current is held atI for toute amount of       conducive to ) updating a health metric and the selected
time 1160, following by a rest period (1162) where the battery sub -modules are charged . See , for example , FIG .
charging current goes to zero for trest amount of time. In one   11B . In some embodiments , the health metric being updated
example , tpulse = 5 seconds and trest = 60 seconds. During this is a cell charge capacity (e. g ., CO ) and updated charge
time, the two states of charge obtained during waiting 20 capacity values are generated for each cell in the battery
periods 1152 and 1156 are used during the pulse train (1158 ) system .
to obtain the cells ' internal resistance . As described above,     As described above, in some embodiments step 1202
there are a plurality ofbattery sub -modules and each battery includes charging the selected battery sub-modules over a
sub -module includes a plurality of cells. If too many cells   first charging period and a second charging period , wherein
have a increased internal resistance then the battery sub - 25 the durations of the first charging period and the second
module may need to be replaced . In some embodiments,          charging period are based at least in part on a global
each battery management system updates the C0metrics for minimum cell voltage (e.g ., Vcell,min ) from the plurality of
all of the cells in that particular battery sub -module during metrics. More specifically, the first charging period ends
the pulse train ( 1158 ). For example , battery management when the global minimum cell voltage ( e .g ., V cell.min )
system 220a in FIG . 2 would update the C0 metrics for all 30 reaches a threshold associated with a first state of charge
of the cells in the first battery sub -module (212a ), battery             measurement point (e . g ., Vodow ) and the second charging
management system 220b would update the CO metrics for                     period ends when the global minimum cell voltage (e . g .,
all of the cells in the Nth battery sub -module (212b ), etc .             Vcell.min ) reaches a threshold associated with a second state
   Once the pulse train has completed and the CO health                    of charge measurement point (e .g ., Vco.low ). When those
metrics have been updated , the process performs constant 35 conditions are satisfied , an update state of charge is mea
current, constant cell voltage charging. For example , the                 sured (e . g ., twice , once when the first condition is met and
charging process described in FIG . 5 and Equations 1 - 4 is               again when the second condition is met ) and the updated
used .                                                                     state of charge values are used to obtain an updated CO
   In some embodiments ,balancing is only permitted during value .
a constant current, constant cell voltage charging and is not 40 Although the foregoing embodiments have been
permitted during when the health metrics are being updated      described in some detail for purposes of clarity of under
(e.g ., during periods 1150 - 1158 ).                           standing , the invention is not limited to the details provided .
   Generally speaking , the charger attempts to output current   There are many alternative ways of implementing the inven
and / or voltage signals which the battery sub -module (s ) tion . The disclosed embodiments are illustrative and not
would respond to . For example , the battery sub -modules can 45 restrictive.
be modeled as RC circuits and the stimuli provided by the                    What is claimed is:
charger attempts to stimulate the battery sub -modules to                     1. A system , comprising:
allow for identification and / or measurement of the param                   a processor ; and
eters ( e.g ., the resistance ( s ) and capacitance ( s) associated          a memory coupled with the processor, wherein the
with the RC circuit ).                                                50       memory is configured to provide the processor with
   This example is described more formally and /or generally                    instructions which when executed cause the processor
in the flowchart below .                                                        to :
   FIG . 12 is a flowchart illustrating an embodiment of a                      receive , for each battery sub -module in a plurality of
process to charge a battery system using either a charge- only                     battery sub -modules , a metric in order to obtain a
process or a charge- and -update process . In some embodi- 55                      plurality of metrics associated with the plurality of
ments, the process of FIG . 12 is used during step 106 of FIG .                   battery sub -modules;
1. In some embodiments , the process is performed by a                          select, from the plurality ofbattery sub -modules , one or
charger.                                                                           more battery sub -modules to electrically connect to
   At 1200 , it is determined whether to perform a charge                          a common power bus;
only process or a charge - and -update process . In some 60                     configure the selected battery sub -modules so that the
embodiments, the charge -and -update process is periodically                      selected battery sub -modules are electrically con
performed and the decision at 1200 includes determining if                        nected to the common power bus ; and
a current index or cycle number is associated with the                          charge the selected battery sub -modules that are elec
charge - and -update process . See , for example , FIG . 11A . In                  trically connected to the common power bus , includ
some embodiments , the decision at 1200 includes determin - 65                         ing by :
ing if a maximum cell voltage (e.g., V cell,max) from the                          obtaining a minimum sub -module current, wherein
plurality ofmetrics drops below an update threshold voltage                           the minimum sub -module current is determined
         Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 22 of 25


                                                  US 10 ,110 , 033 B1
                           15                                                                         16
         by selecting a minimum from a plurality of sub                   determining whether a state of charge, associated
         module currents in the plurality of metrics;                        with the battery sub -module being evaluated ,
      setting a charging currentbased at least in part on the                exceeds a state of charge threshold ; and
        minimum sub-module current, wherein the charg                     in the event it is determined that the state of charge
         ing current is used to charge the selected battery 5                does exceed the state of charge threshold , exclud
         sub -modules ;                                                      ing the battery sub -module being evaluated from
      obtaining a global maximum cell voltage, wherein                       the selected battery sub -modules such that the
        the globalmaximum cell voltage is determined by                     battery sub -module being evaluated is electrically
        selecting a maximum from a plurality of maxi                         disconnected from the common power bus;
        mum cell voltages in the plurality ofmetrics;                  configure the selected battery sub -modules so that the
      determining whether the global maximum cell volt                    selected battery sub -modules are electrically con
         age exceeds a voltage threshold ; and                           nected to the common power bus; and
       in the event it is determined that the globalmaximum            charge the selected battery sub -modules that are elec
         cell voltage exceeds the voltage threshold , setting 16         trically connected to the common power bus .
         the charging current based at least in part on the          4 . A system , comprising :
         global maximum cell voltage .                               a processor; and
  2 . The system recited in claim 1, wherein the instructions        a memory coupled with the processor, wherein the
for selecting include instructions for :                               memory is configured to provide the processor with
  determining whether a temperature , associated with a 20             instructions which when executed cause the processor
     battery sub -module being evaluated, is within a tem              to :
     perature range;                                                   receive, for each battery sub -module in a plurality of
  in the event it is determined that the temperature is not               battery sub -modules, a metric in order to obtain a
    within the temperature range , excluding the battery                  plurality of metrics associated with the plurality of
    sub -module being evaluated from the selected battery 25              battery sub -modules ;
    sub -modules such that the battery sub -module being               select, from the plurality of battery sub -modules, one or
    evaluated is electrically disconnected from the com                   more battery sub -modules to electrically connect to
    mon power bus;                                                        a common power bus, including by :
  determining whether a state of charge , associated with the             determining whether a temperature , associated with
    battery sub -module being evaluated , exceeds a state of 30                 a battery sub -module being evaluated , is within a
      charge threshold ; and                                                    temperature range ;
  in the event it is determined that the state of charge does             in the event it is determined that the temperature is
                                                                                not within the temperature range :
     exceed the state of charge threshold , excluding the                       blowing air over the battery sub -module being
     battery sub -module being evaluated from the selected                        evaluated , wherein the blown air is heated or
     battery sub -modules such that the battery sub -module                       cooled depending upon the temperature and is
    being evaluated is electrically disconnected from the                         heated or cooled using an external heating or
     common power bus.                                                            cooling source ; and
  3. A system , comprising:                                                     excluding the battery sub -module being evaluated
  a processor ; and                                             40                from the selected battery sub -modules such that
  a memory coupled with the processor, wherein the                                the battery sub -module being evaluated is elec
    memory is configured to provide the processor with                         trically disconnected from the common power
    instructions which when executed cause the processor                      bus;
    to :                                                                  determining whether a state of charge, associated
    receive , for each battery sub-module in a plurality of 45                  with the battery sub -module being evaluated ,
      battery sub -modules , a metric in order to obtain a                      exceeds a state of charge threshold ; and
      plurality of metrics associated with the plurality of               in the event it is determined that the state of charge
      battery sub -modules ;                                                    does exceed the state of charge threshold , exclud
    select, from the plurality of battery sub -modules, one or                  ing the battery sub -module being evaluated from
      more battery sub -modules to electrically connect to 50                   the selected battery sub -modules such that the
       a common power bus, including by :                                      battery sub -module being evaluated is electrically
       determining whether a temperature , associated with                  disconnected from the common power bus;
         a battery sub -module being evaluated , is within a           configure the selected battery sub -modules so that the
         temperature range ;                                             selected battery sub -modules are electrically con
       in the event it is determined that the temperature is 55           nected to the common power bus; and
          not within the temperature range :                           charge the selected battery sub -modules that are elec
          determining whether the temperature is below the                    trically connected to the common power bus.
             temperature range ;                                     5 . A system , comprising :
          in the event it is determined that the temperature         a processor ; and
           is below the temperature range, turning on an 60          a memory coupled with the processor, wherein the
           internal heating element that corresponds to the            memory is configured to provide the processor with
           battery sub -module being evaluated ; and                   instructions which when executed cause the processor
         excluding the battery sub -module being evaluated             to :
            from the selected battery sub -modules such that           receive, for each battery sub -module in a plurality of
            the battery sub -module being evaluated is elec - 65          battery sub -modules , a metric in order to obtain a
            trically disconnected from the common power                   plurality of metrics associated with the plurality of
           bus;                                                           battery sub -modules ;
          Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 23 of 25


                                                    US 10 ,110 ,033 B1
                                                                                               18
    select, from the plurality of battery sub -modules, one or              selecting a maximum from a plurality of maximum
       more battery sub -modules to electrically connect to                 cell voltages in the plurality of metrics ;
       a common power bus;                                               determining whether the globalmaximum cell voltage
     configure the selected battery sub -modules so that the                exceeds a voltage threshold ; and
       selected battery sub -modules are electrically con - 5            in the event it is determined that the global maximum
       nected to the common power bus ; and                           cell voltage exceeds the voltage threshold , setting the
    charge the selected battery sub -modules that are elec            charging current based at least in part on the global
      trically connected to the common power bus, includ             maximum      cell voltage .
      ing by :                                                  11 . The method recited in claim 10 , wherein selecting
      determining whether to perform a charge -only pro - 10 includes:
         cess or a charge -and -update process ; and           determining whether a temperature , associated with a
      in the event it is determined to perform the charge          battery sub -module being evaluated , is within a tem
          only process, charging the selected battery sub                perature range;
         modules without exercising the selected battery
          sub -modules in a manner associated with updating 155        in the event it is determined that the temperature is not
         a health metric ; and                                            within the temperature range , excluding the battery
       in the event it is determined to perform the charge                sub -module being evaluated from the selected battery
          and -update process , exercising the selected bat               sub -modules such that the battery sub -module being
          tery sub -modules in a manner associated with                    evaluated is electrically disconnected from the com
          updating a health metric and charging the selected 20          mon power bus ;
          battery sub -modules.                                        determining whether a state of charge , associated with the
  6 . The system recited in claim 5 , wherein the health metric          battery sub -module being evaluated , exceeds a state of
includes a cell charge capacity .                                        charge threshold ; and
  7 . The system recited in claim 5 ,                                  in the event it is determined that the state of charge does
  wherein the charge -and -update process is periodically 25              exceed the state of charge threshold , excluding the
    performed and determining whether to perform the                      battery sub -module being evaluated from the selected
     charge -only process or the charge-and -update process              battery sub -modules such that the battery sub -module
     includes determining if a current index or cycle number             being evaluated is electrically disconnected from the
      is associated with the charge - and -update process.               common power bus .
  8 . The system recited in claim 5 , wherein                     30
                                                                       12 . A method , comprising:
  determining whether to perform a charge - only process or            receiving , for each battery sub -module in a plurality of
    a charge -and-update process is based at least in part on            battery sub -modules, a metric in order to obtain a
    whether a maximum cell voltage from the plurality of                  plurality of metrics associated with the plurality of
    metrics drops below an update threshold voltage .                    battery sub -modules ;
  9 . The system recited in claim 5 , wherein                     35
  exercising the selected battery sub -modules in a manner             selecting, from the plurality of battery sub -modules, one
    associated with updating a health metric and charging                or more battery sub -modules to electrically connect to
     the selected battery sub -modules includes charging the             a common power bus, including by :
    selected battery sub -modules over a first charging                  determining whether a temperature , associated with a
    period and a second charging period , wherein durations 40             battery sub -module being evaluated , is within a
    of the first charging period and the second charging                   temperature range ;
    period are based at least in part on a global minimum                in the event it is determined that the temperature is not
     cell voltage from the plurality of metrics .                           within the temperature range :
  10 . A method, comprising:                                               determining whether the temperature is below the
  receiving, for each battery sub -module in a plurality of 45                temperature range ;
    battery sub -modules , a metric in order to obtain a                    in the event it is determined that the temperature is
    plurality of metrics associated with the plurality of                      below the temperature range , turning on an inter
    battery sub -modules;                                                     nal heating element that corresponds to the battery
  selecting , from the plurality of battery sub -modules, one                 sub-module being evaluated ; and
    or more battery sub -modules to electrically connect to 50              excluding the battery sub -module being evaluated
    a common power bus;                                                       from the selected battery sub -modules such that
  configuring the selected battery sub -modules so that the                   the battery sub -module being evaluated is electri
    selected battery sub -modules are electrically connected                  cally disconnected from the common power bus;
    to the common power bus ; and                                        determining whether a state of charge , associated with
  charging the selected battery sub -modules that are elec - 55            the battery sub -module being evaluated , exceeds a
    trically connected to the common power bus, including                   state of charge threshold ; and
    by:                                                                  in the event it is determined that the state of charge does
    obtaining a minimum sub -module current, wherein the                    exceed the state of charge threshold , excluding the
      minimum sub -module current is determined by                         battery sub -module being evaluated from the
       selecting a minimum from a plurality of sub -module 60               selected battery sub -modules such that the battery
       currents in the plurality of metrics ;                               sub -module being evaluated is electrically discon
    setting a charging current based at least in part on the                nected from the common power bus ;
      minimum sub -module current, wherein the charging                configuring the selected battery sub -modules so that the
       current is used to charge the selected battery sub                selected battery sub -modules are electrically connected
       modules;                                                   65     to the common power bus ; and
    obtaining a global maximum cell voltage , wherein the              charging the selected battery sub -modules that are elec
       global maximum cell voltage is determined by                      trically connected to the common power bus.
          Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 24 of 25


                                                    US 10 ,110 ,033 B1
                            19                                                                      20
  13 . A method, comprising:                                                charge -only process or the charge -and -update process
  receiving, for each battery sub -module in a plurality of                  includes determining if a current index or cycle number
     battery sub -modules , a metric in order to obtain a                    is associated with the charge-and -update process.
     plurality of metrics associated with the plurality of                17 . The method recited in claim 14 , wherein
    battery sub -modules ;                                                determining whether to perform a charge -only process or
  selecting , from the plurality of battery sub -modules, one                a charge -and- update process is based at least in part on
     or more battery sub -modules to electrically connect to                 whether a maximum cell voltage from the plurality of
     a common power bus, including by:                                      metrics drops below an update threshold voltage .
     determining whether a temperature, associated with a                 18 . The method recited in claim 14 , wherein
        battery sub -module being evaluated , is within a 10              exercising the selected battery sub -modules in a manner
        temperature range ;                                                  associated with updating a health metric and charging
     in the event it is determined that the temperature is not              the selected battery sub -modules includes charging the
       within the temperature range :                                       selected battery sub -modules over a first charging
       blowing air over the battery sub -module being evalu
          ated , wherein the blown air is heated or cooled 15               period and a second charging period , wherein durations
          depending upon the temperature and is heated or                   of the first charging period and the second charging
          cooled using an external heating or cooling                       period are based at least in part on a global minimum
          source; and                                                       cell voltage from the plurality of metrics .
       excluding the battery sub -module being evaluated                  19 . A computer program product, the computer program
          from the selected battery sub -modules such that 20 product being embodied in a tangible and non -transitory
          the battery sub -module being evaluated is electri computer readable storage medium and comprising com
          cally disconnected from the common power bus ; puter instructions for:
     determining whether a state of charge , associated with     receiving , for each battery sub -module in a plurality of
       the battery sub -module being evaluated , exceeds a                  battery sub -modules, a metric in order to obtain a
       state of charge threshold ; and                     25               plurality of metrics associated with the plurality of
     in the event it is determined that the state of charge does            battery sub -modules;
       exceed the state of charge threshold , excluding the               selecting, from the plurality of battery sub -modules, one
       battery sub -module being evaluated from the                         or more battery sub -modules to electrically connect to
                                                                            01
       selected battery sub -modules such that the battery                  a common power bus;
        sub -module being evaluated is electrically discon - 30           configuring the selected battery sub -modules so that the
       nected from the common power bus ;                                   selected battery sub -modules are electrically connected
  configuring the selected battery sub -modules so that the                 to the common power bus; and
     selected battery sub -modules are electrically connected             charging the selected battery sub -modules that are elec
     to the common power bus ; and                                          trically connected to the common power bus, including
   charging the selected battery sub -modules that are elec - 35            by:
     trically connected to the common power bus .                           obtaining a minimum sub -module current, wherein the
   14. A method, comprising:                                                  minimum sub -module current is determined by
  receiving , for each battery sub -module in a plurality of                   selecting a minimum from a plurality of sub -module
     battery sub -modules , a metric in order to obtain a                      currents in the plurality of metrics ;
     plurality of metrics associated with the plurality of 40                setting a charging current based at least in part on the
     battery sub -modules ;                                                    minimum sub -module current, wherein the charging
  selecting, from the plurality of battery sub -modules , one                  current is used to charge the selected battery sub
    or more battery sub -modules to electrically connect to                   modules ;
     a common power bus ;                                                   obtaining a globalmaximum cell voltage , wherein the
  configuring the selected battery sub -modules so that the 45                global maximum cell voltage is determined by
     selected battery sub -modules are electrically connected                 selecting a maximum from a plurality of maximum
    to the common power bus; and                                              cell voltages in the plurality of metrics ;
  charging the selected battery sub -modules that are elec                  determining whether the global maximum cell voltage
     trically connected to the common power bus, including                     exceeds a voltage threshold ; and
    by:                                                            50       in the event it is determined that the global maximum
    determining whether to perform a charge -only process                      cell voltage exceeds the voltage threshold , setting the
        or a charge - and -update process; and                                 charging current based at least in part on the global
    in the event it is determined to perform the charge - only                maximum cell voltage.
        process , charging the selected battery sub -modules              20 . A computer program product, the computer program
        without exercising the selected battery sub -modules       55 product being embodied in a tangible and non -transitory
        in a manner associated with updating a health metric ;          computer readable storage medium and comprising com
        and                                                             puter instructions for:
     in the event it is determined to perform the charge- and             receiving , for each battery sub -module in a plurality of
        update process, exercising the selected battery sub                 battery sub -modules, a metric in order to obtain a
       modules in a manner associated with updating a 60                    plurality of metrics associated with the plurality of
       health metric and charging the selected battery sub                  battery sub -modules;
       modules .                                                          selecting, from the plurality of battery sub -modules, one
   15 . The method recited in claim 14 , wherein the health                  or more battery sub -modules to electrically connect to
metric includes a cell charge capacity .                                    a common power bus , including by:
  16 . The method recited in claim 14 ,                   65                determining whether a temperature , associated with a
  wherein the charge -and -update process is periodically                     battery sub -module being evaluated , is within a
     performed and determining whether to perform the                         temperature range ;
          Case 5:21-cv-02450-NC Document 1-3 Filed 04/06/21 Page 25 of 25


                                                   US 10 ,110 ,033 B1
                            21
     in the event it is determined that the temperature is not             excluding the battery sub -module being evaluated
       within the temperature range :                                          from the selected battery sub -modules such that
       determining whether the temperature is below the                        the battery sub -module being evaluated is electri
         temperature range ;                                                cally disconnected from the common power bus;
       in the event it is determined that the temperature is 5          determining whether a state of charge , associated with
          below the temperature range , turning on an inter               the battery sub -module being evaluated , exceeds a
                                                                           state of charge threshold ; and
          nal heating element that corresponds to the battery           in the event it is determined that the state ofcharge does
          sub -module being evaluated ; and                                exceed the state of charge threshold , excluding the
       excluding the battery sub -module being evaluated                   battery sub -module being evaluated from the
          from the selected battery sub -modules such that                 selected battery sub -modules such that the battery
          the battery sub -module being evaluated is electri               sub -module being evaluated is electrically discon
          cally disconnected from the common power bus;                    nected from the common power bus ;
    determining whether a state of charge , associated with           configuring the selected battery sub -modules so that the
       the battery sub -module being evaluated , exceeds a 15           selected battery sub -modules are electrically connected
       state of charge threshold ; and                                  to the common power bus ; and
    in the event it is determined that the state of charge does       charging the selected battery sub -modules that are elec
       exceed the state of charge threshold , excluding the             trically connected to the common power bus .
       battery sub -module being evaluated from the             22 . A computer program product , the computer program
       selected battery sub -modules such that the battery   product being embodied in a tangible and non -transitory
       sub -module being evaluated is electrically discon 20 puter
                                                             computer readable storage medium and comprising com
                                                                    instructions for:
      nected from the common power bus ;                              receiving , for each battery sub -module in a plurality of
  configuring the selected battery sub -modules so that the
     selected battery sub -modules are electrically connected           battery sub -modules , a metric in order to obtain a
     to the common power bus; and                                        plurality of metrics associated with the plurality of
  charging the selected battery sub -modules that are elec 25           battery sub -modules;
                                                                      selecting , from the plurality of battery sub-modules, one
     trically connected to the common power bus .                        or more battery sub -modules to electrically connect to
  21 . A computer program product, the computer program                  a common power bus;
product being embodied in a tangible and non -transitory              configuring the selected battery sub -modules so that the
computer readable storage medium and comprising com - 30                 selected battery sub -modules are electrically connected
puter instructions for:                                                 to the common power bus; and
   receiving , for each battery sub -module in a plurality of         charging the selected battery sub -modules that are elec
     battery sub -modules , a metric in order to obtain a               trically connected to the common power bus, including
     plurality of metrics associated with the plurality of              by :
     battery sub-modules;                                        35     determining whether to perform a charge -only process
  selecting, from the plurality of battery sub -modules, one
    ormore battery sub -modules to electrically connect to                 or a charge -and-update process; and
     a common power bus, including by:                                  in the event it is determined to perform the charge - only
     determining whether a temperature , associated with a                 process, charging the selected battery sub -modules
       battery sub -module being evaluated , is within a 40               without exercising the selected battery sub -modules
       temperature range;                                                  in a manner associated with updating a health metric ;
     in the event it is determined that the temperature is not             and
        within the temperature range :                                  in the event it is determined to perform the charge -and
       blowing air over the battery sub -module being evalu                update process , exercising the selected battery sub
          ated , wherein the blown air is heated or cooled 45             modules in a manner associated with updating a
          depending upon the temperature and is heated or                 health metric and charging the selected battery sub
          cooled using an external heating or cooling                     modules .
          source; and
